Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Superintendent of Midstate *1046Correctional Facility which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, an inmate, commenced this CPLR article 78 proceeding challenging a tier II disciplinary determination finding him guilty of misusing state property. Inasmuch as the determination of guilt is supported by substantial evidence in the form of the misbehavior report and petitioner’s admission during the hearing that he had loaned his razor to another inmate (see Matter of La Tour v New York State Dept. of Correctional Servs. Cent. Off. Review Comm., 5 AD3d 890, 891 [2004]), we confirm.
Cardona, P.J., Mercure, Peters, Spain and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.